Title: To John Adams from Thomas Digges, 8 December 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dear Sir
      
       8 Nov i.e. December 80
      
     
     Yours of the 17 with an inclosure to JT, as well as one of the 27th both got safe which was particularly satisfactory, as a friend who is now a fellow Citizen of yours and who left me about the 24th Ultimo may have before now explaind. He could explain to You every thing that I for the present wish explaind. Things are not worse, but insults and aggravation increase. Nothing can exceed the folly and infatuation of the day. To attempt to describe it would be impossible—they have got to the very paroxism of folly, aggravation, and resentment. An opinion generally goes forth thus—America is ours still; If a reasonable Man does not willingly give into this opinion, He is insulted and contemnd. You may form some sense of this by the publications of the day, which I hope you get regularly. You may write to me as usual—I wish for a line to put to the test whether it gets safe, and tell me in it how the papers come to hand &ca. &ca.
     J. T—— got away the 2d Instant to Oostend and will I hope see you. On no account whatever risque his coming here again—he parted rather reluctantly and talkd strangely—more of this hereafter. I wish your Countrymen kept all their fools and—more to themselves and not suffer them to expose others. Much is the mischief which has arrisin from that quarter. I will write you more particularly soon.
     We Englishmen not only think we can war successfully with all the world, but we are now actually possessd of an opinion that America is ours again. Nothing now remains but a small force of men and ships to be sent in the spring are wanted and these are actually intended to be sent in the spring. The Virga. Expedition there is great expectation from—but more from defection of principal men in the American Army.
     I am with great respect Yrs &ca. &ca.
     
      S.W.C
     
    